Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 44TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 29th day of July, 2014, the
cause on appeal to revise or reverse the judgment between

BEECH STREET CORPORATION,                            On Appeal from the 44th Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-12-04919-B.
No. 05-12-01671-CV          V.                       Opinion delivered by Justice O'Neill.
                                                     Justices Myers and Brown participating.
BAYLOR HEALTH CARE SYSTEM,
Appellee

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee BAYLOR HEALTH CARE SYSTEM recover its costs of
this appeal and the full amount of the trial court’s judgment from appellant BEECH STREET
CORPORATION and from Westchester Fire Insurance Company as surety on appellant’s
supersedeas bond.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 26th day of May, 2015.




                                                           LISA MATZ, Clerk




                                        –2–